

	

		II

		109th CONGRESS

		2d Session

		S. 2283

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2006

			Mr. Frist introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To establish a congressional commemorative medal for

		  organ donors and their families.

	

	

		1.Short titleThis Act may be cited as the

			 Gift of Life Congressional Medal Act

			 of 2006.

		2.Congressional

			 medalThe Secretary of the

			 Treasury shall design and strike a bronze medal with suitable emblems, devices,

			 and inscriptions, to be determined by the Secretary of the Treasury, to

			 commemorate organ donors and their families.

		3.Eligibility

			 requirements

			(a)In

			 generalAny organ donor, or the family or family member of any

			 organ donor, shall be eligible for a medal described in section 2.

			(b)DocumentationThe

			 Secretary of Health and Human Services shall direct the entity holding the

			 Organ Procurement and Transplantation Network (hereafter in this Act referred

			 to as OPTN) to contract to—

				(1)establish an

			 application procedure requiring the relevant organ procurement organization, as

			 described in section 371(b)(1) of the

			 Public Health Service Act

			 (42 U.S.C.

			 273(b)(1)), through which an individual or their family made an

			 organ donation, to submit to the OPTN contractor documentation supporting the

			 eligibility of that individual or their family to receive a medal described in

			 section 2; and

				(2)determine,

			 through the documentation provided, and, if necessary, independent

			 investigation, whether the individual or family is eligible to receive a medal

			 described in section 2.

				4.Presentation

			(a)Delivery to the

			 Secretary of Health and Human ServicesThe Secretary of the

			 Treasury shall deliver medals struck pursuant to this Act to the Secretary of

			 Health and Human Services.

			(b)Delivery to

			 eligible recipientsThe Secretary of Health and Human Services

			 shall direct the OPTN contractor to arrange for the presentation to the

			 relevant organ procurement organization all medals struck pursuant to this Act

			 to individuals or families that, in accordance with section 3, the OPTN

			 contractor has determined to be eligible to receive medals under this

			 Act.

			(c)Limitation

				(1)In

			 generalExcept as provided in paragraph (2), only 1 medal may be

			 presented to a family under subsection (b). Such medal shall be presented to

			 the donating family member, or in the case of a deceased donor, the family

			 member who signed the consent form authorizing, or who otherwise authorized,

			 the donation of the organ involved.

				(2)ExceptionIn

			 the case of a family in which more than 1 member is an organ donor, the OPTN

			 contractor may present an additional medal to each such organ donor or their

			 family.

				5.Duplicate

			 medals

			(a)In

			 generalThe Secretary of Health and Human Services or the OPTN

			 contractor may provide duplicates of the medal described in section 2 to any

			 recipient of a medal under section 4(b), under such regulations as the

			 Secretary of Health and Human Services may issue.

			(b)LimitationThe

			 price of a duplicate medal shall be sufficient to cover the cost of such

			 duplicates.

			6.National

			 medalsThe medals struck

			 pursuant to this Act are national medals for purposes of section 5111 of title

			 31, United States Code.

		7.General waiver

			 of procurement regulationsNo

			 provision of law governing procurement or public contracts shall be applicable

			 to the procurement of goods or services necessary for carrying out the

			 provisions of this Act.

		8.Solicitation of

			 donations

			(a)In

			 generalThe Secretary of the Treasury may enter into an agreement

			 with the OPTN contractor to collect funds to offset expenditures relating to

			 the issuance of medals authorized under this Act.

			(b)Payment of

			 funds

				(1)In

			 generalExcept as provided in paragraph (2), all funds received

			 by the Organ Procurement and Transplantation Network under subsection (a) shall

			 be promptly paid by the Organ Procurement and Transplantation Network to the

			 Secretary of the Treasury.

				(2)LimitationNot

			 more than 5 percent of any funds received under subsection (a) shall be used to

			 pay administrative costs incurred by the OPTN contractor as a result of an

			 agreement established under this section.

				(c)Numismatic

			 Public Enterprise FundNotwithstanding any other provision of

			 law—

				(1)all amounts

			 received by the Secretary of the Treasury under subsection (b)(1) shall be

			 deposited in the Numismatic Public Enterprise Fund, as described in section

			 5134 of title 31, United States Code; and

				(2)the Secretary of

			 the Treasury shall charge such fund with all expenditures relating to the

			 issuance of medals authorized under this Act.

				(d)Start-Up

			 costsA 1-time amount not to exceed $55,000 shall be provided to

			 the OPTN contractor to cover initial start-up costs. The amount will be paid

			 back in full within 3 years of the date of the enactment of this Act from funds

			 received under subsection (a).

			(e)No net cost to

			 the GovernmentThe Secretary of the Treasury shall take all

			 actions necessary to ensure that the issuance of medals authorized under

			 section 2 results in no net cost to the Government.

			9.DefinitionsIn this Act:

			(1)OrganThe

			 term organ means the human kidney, liver, heart, lung, pancreas,

			 and any other human organ (other than corneas and eyes) specified by regulation

			 of the Secretary of Health and Human Services or the OPTN contractor.

			(2)Organ

			 Procurement and Transplantation NetworkThe term Organ

			 Procurement and Transplantation Network means the Organ Procurement and

			 Transplantation Network established under

			 section

			 372 of the Public Health Service

			 Act (42

			 U.S.C. 274).

			10.Sunset

			 provisionThis Act shall be

			 effective during the 5-year period beginning on the date of the enactment of

			 this Act.

		

